Citation Nr: 0003176	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  99-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a compensable evaluation for lumbar disk 
bulge at L-3 and L-5 with left lower extremity radiculopathy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office 
(RO).


REMAND

At a hearing before the Board in November 1999, the veteran 
stated that he currently served in a Reserve unit out of 
Savannah, Georgia.  Hearing Transcript, hereinafter Tr., 3. 
He indicated that he underwent a physical examination in the 
Reserves in October 1999 in Savannah, Georgia, and he was 
examined by Dr. Horton.  Tr. 3.  The veteran also stated that 
he was going to undergo some medical tests by his civilian 
physician, Dr. Ahmed, in December 1999.  Tr. 7.   
 
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) held that there was some duty to assist the appellant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a) (West 1991) when the appellant has 
reported the existence of evidence which could serve to 
render a claim well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

As the veteran has identified medical records which are 
pertinent to his claim, and as the Reserve medical records 
and examination reports are in the possession of the United 
States government, the Board believes that attempts must be 
made to obtain these records and associate them with the 
claims folder prior to reaching a decision in this case.  If 
the service department is unable to locate the records in 
question, documentation of the search efforts and results 
should be associated with 
the claims folder.  The Board also finds that the RO should 
make an attempt to obtain, and associate with the claims 
folder, copies of the veteran's treatment records by Dr. 
Ahmed.  

Under the circumstances, the Board remands this case to the 
RO for the following actions:

1.  The RO should make every attempt to 
secure the veteran's service medical 
records, including the physical 
examination report dated in 1999, and 
personnel records for his period of 
service with the Reserves through 
official channels.  An attempt should be 
made to verify his periods of active 
duty, active duty for training, and 
inactive duty for training with the 
Reserves. 

2.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for his claimed disabilities and for the 
service-connected lumbar disk bulge at 
L3-L5 with a left lower extremity 
radiculopathy.  Any medical care 
provider(s) so identified should be asked 
to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to provide 
the address of Dr. Ahmed and Dr. Ahmed 
should be asked to provide copies of the 
veteran's treatment records.  The veteran 
should be asked to sign any necessary 
consent forms for the release of the 
records.    

3.  Thereafter, the RO should review the 
record and re-adjudicate the issues of 
entitlement to service connection for 
hypertension, pseudofolliculitis barbae, 
and headaches, and entitlement to a 
compensable evaluation for lumbar disk 
bulge L3-L5 with left lower extremity 
radiculopathy.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


